UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 18-6623


UNITED STATES OF AMERICA,

                    Plaintiff - Appellee,

             v.

RICO HAM, a/k/a Rico Hamm, a/k/a Reco Ham, a/k/a Reco Hamm, a/k/a Rico Hamm,
Jr., a/k/a Reco Hamm, Jr.,

                    Defendant - Appellant.



Appeal from the United States District Court for the District of South Carolina, at
Columbia. Joseph F. Anderson, Jr., Senior District Judge. (3:13-cr-00488-JFA-1)


Submitted: September 18, 2018                               Decided: September 21, 2018


Before WILKINSON and THACKER, Circuit Judges, and TRAXLER, Senior Circuit
Judge.


Dismissed by unpublished per curiam opinion.


Rico Ham, Appellant Pro Se. William Kenneth Witherspoon, Assistant United States
Attorney, OFFICE OF THE UNITED STATES ATTORNEY, Columbia, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Rico Ham seeks to appeal the district court’s order ruling on a postjudgment

motion. We lack jurisdiction to review the district court’s order and, thus, dismiss this

appeal. We dispense with oral argument because the facts and legal contentions are

adequately presented in the materials before this court and argument would not aid the

decisional process.

                                                                            DISMISSED




                                           2